 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Joseph Martin McGhee,                          No. CV-20-08081-PCT-GMS
10                  Plaintiff,                      ORDER
11   v.
12   City of Flagstaff, et al.,
13                  Defendants.
14
15         Pursuant to the Court’s Order (Doc. 17), Defendants have filed Notices (Docs. 18-
16   19) indicating that service was made. Accordingly,
17         IT IS HEREBY ORDERED directing Defendants, if they wish to do so, file a
18   response to the Emergency Ex Parte Motion for Temporary Restraining Order and
19   Preliminary Injunction (Doc. 15) on or before noon on May 5, 2020.
20         IT IS FURTHER ORDERED directing Plaintiff file a reply in support of his
21   Emergency Ex Parte Motion for Temporary Restraining Order and Preliminary Injunction
22   (Doc. 15) on or before noon on May 7, 2020.
23         IT IS FURTHER ORDERED setting a Telephonic Oral Argument regarding the
24   Temporary Restraining Order for May 8, 2020 at 9:30 a.m. Each party will have 20
25   minutes to present their arguments.
26   ///
27   ///
28   ///
 1          IT IS FURTHER ORDERED directing Plaintiff make arrangements with
 2   Defendants to set a conference call-in number and disseminate to all parties, including the
 3   Court, no later than noon on May 7, 2020.
 4          Dated this 30th day of April, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
